Citation Nr: 1224471	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  07-27 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of emergency room treatment rendered by the Halifax Medical Center, from March 28, 2007 to May 29, 2007.  

(The issue of entitlement for a disability rating in excess of 10 percent prior to June 16, 2003 and 20 percent from June 16, 2003 for the service-connected right ankle disability is addressed in a separate Board decision) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran had active military service from April 1986 to January 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June and July 2007 decisions of the of the Department of Veterans' Affairs Medical Center (VAMC) in Gainesville, Florida, which denied payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered at the Halifax Medical Center, from March 28, 2007 to May 29, 2007.  

The October 2007 statement of the case lists the date in question as for a non-VA outpatient visit on May 28, 2007.  However, the Veteran's actual visit to the Halifax Medical Center occurred in the evening of May 28, 2007 and he was not discharged until after midnight, on May 29, 2007.  The VAMC's also denials reflected those dates.  For the sake of clarity, the Board has thus recharacterized the issue to reflect those dates.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran received treatment at the Halifax Medical Center, from March 28, 2007 to May 29, 2007 due to pain from his back down to his left leg.  

2. Treatment was not authorized in advance by VA. 

3. The treatment was for a medical emergency based on the Veteran's perception. 

4. A VA facility was not feasibly available on March 28, 2007. 



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for payment or reimbursement for medical services provided at the Halifax Medical Center, from March 28, 2007 to May 29, 2007, have been met. 38 U.S.C.A. §§ 1725 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.1002 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Pertinent Laws and Regulations

To be eligible for reimbursement, the treatment must satisfy all of the following conditions: (1) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care; (2) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; (3) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (4) The care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility, with the medical emergency lasting only until stabilization of the Veteran; (5) The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment; (6) The Veteran is financially liable to the non-VA provider of the emergency treatment; (7) The Veteran has no health insurance coverage for payment or reimbursement for the emergency treatment; (8) The Veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and (9) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 , which applies primarily to emergency treatment for a service-connected disability. 38 C.F.R. § 17.1002; 38 U.S.C.A. § 1725. 

Under the statutory provisions, effective October 10, 1008, the term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary (a) when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (b) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (c) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer. See 38 U.S.C.A. § 1725(f)(1) . 

Analysis

The Veteran claims that on May 28, 2007 he hurt his back, pelvis and left leg and that he had been afraid that he had damaged his hip hardware (including screws attached to his pelvis from a prior medical procedure) at that time.  He also reported that his VA clinic was closed when he called it to attempt to obtain treatment and that he had followed telephone instructions to report to the emergency room.  

The Veteran is service-connected for: a right ankle disability, a left ankle disability, a left knee disability and hemorrhoids.  

The Halifax Medical Center audit review summary from May 29, 2007 documented that, on Monday, May 28, 2007 after 8 p.m., the Veteran initially complained of left hip pain radiating down the left leg that had begun the previous Friday while he helped his sister move.  The Veteran also reported that he worried that he had displaced his left hip bone.  On May 29, 2007, shortly after midnight, the Halifax Medical Center discharged the Veteran home with a diagnosis of an acute lumbosacral strain.  

The May 28, 2007 Halifax Medical Center emergency department note similarly documented that the Veteran complained of left hip pain shooting down his left leg.  Following x-rays of the lumbar spine, pelvis, right tibia and right foot that documented no fractures, the examiner diagnosed the Veteran with an acute lumbar strain and prescribed him Flexeril for pain relief.  The examiner also recommended that the Veteran follow-up with his orthopedic physician at VA. 

VA medical records document that the Veteran subsequently received treatment from VA.  A May 29, 2007 VA nursing telephone encounter note documented that the Veteran reported that he injured his pelvis moving furniture and that he believed that he had fractured his foot.  He also reported that he would bring his films from the Halifax Medical Center for his VA physician to review during his appointment on May 30, 2007 and that he was concerned about having a blood clot in his leg.  

On May 30, 2007, the Veteran's VA physician noted evaluated the Veteran's chronic complaints and medications.  In a May 31, 2007 VA medical record addendum, the VA physician also noted that the Veteran would receive a right leg duplex. The physician noted that although deep vein thrombosis was unlikely an objective study was necessary to assure the Veteran of a lack of a clot in the leg.  The physician recommended that the Veteran be seen at the local hospital for an acute evaluation.

A June 1, 2007 VA medication refill note showed that the Veteran received a medication refill for his narcotic pain medications and that he had a secondary diagnosis of arthritis and low back pain.

Based on the foregoing facts and after resolving all reasonable doubt in favor of the Veteran, the Board finds that that the Veteran's medical treatment at Halifax Medical Center from March 28, 2007 to May 29, 2007 should be reimbursed.  The Veteran received emergency services from Halifax Medical Center.  A prudent layperson could have reasonably concluded that delay would have been hazardous to life or health. In this regard, the Board notes that the Veteran reported that he feared that he may have damaged the screws embedded in his pelvis from a prior surgery.  He also was in enough pain that his medical providers performed diagnostic testing after his admittance to the hospital and subsequently prescribed him medication and ordered follow-up treatment with VA.  The Halifax Medical Center then discharged the Veteran finding determining that his condition was stable.  The VA medical records subsequently document that the Veteran received continued treatment from VA following May 28, 2007, which included additional medical studies and the refilling of his pain medications.

Additionally, a VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  Given the numerous VA medical records of record, including for immediately following his March 28, 2007 to May 29, 2007 treatment, the Veteran was clearly enrolled in the VA health care system at the time the emergency treatment.  However, the Veteran reported that although he had initially contacted VA for treatment by telephone, the clinic was closed and a telephone message informed him that he should report to the emergency room.  The Veteran sought treatment on Monday, May 28, 2007, on the federal holiday of Memorial Day.  (http://www.timeanddate.com/calendar/?year=2007).  He also sought treatment after 8 p.m., after the VA outpatient clinic in Daytona Beach, Florida would have been closed.  (http://www.orlando.va.gov/patients/index.asp).

The Veteran has also reported and provided documentation to demonstrate that he is financially liable to the non-VA provider of the emergency treatment and that he does not have health insurance coverage for payment or reimbursement for the emergency treatment.  The record also does not show that a third party claim is possible or that the Veteran is eligible for reimbursement under 38 U.S.C. § 1728, which applies primarily to emergency treatment for a service-connected disability. 

Upon review, the Board concludes that the Veteran's condition was sufficient, in the eyes of a prudent layperson, to require immediate medical attention, and that VA medical facilities were not feasibly available. Therefore, resolving reasonable doubt in favor of the Veteran, the Board concludes that the medical expenses incurred from March 28, 2007 to May 29, 2007 should be reimbursed. In this case, a reasonable and prudent person (the standard here) would certainly think that immediate medical attention is needed when experiencing pain, including in an area that had previously required surgical intervention, and given his reported fear that the hardware in his pelvis from his prior surgery had broken.  Accordingly, the benefit sought on appeal is granted. 


ORDER

Payment or reimbursement of unauthorized medical expenses rendered by the Halifax Medical Center, from March 28, 2007 to May 29, 2007, is granted. 


____________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


